

116 HR 4362 IH: Overseas Americans Financial Access Act
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4362IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mrs. Carolyn B. Maloney of New York (for herself and Mr. Beyer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an exception from certain reporting
			 requirements with respect to the foreign accounts of individuals who live
			 abroad.
	
 1.Short titleThis Act may be cited as the Overseas Americans Financial Access Act. 2.Exception to certain reporting requirements applicable to foreign financial institutions with respect to certain individuals who live abroad (a)In generalSection 1471(d)(1) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B) the following new subparagraph:
				
					(C)Exception for certain individuals who live abroad
 (i)In generalUnless the foreign financial institution elects to not have this subparagraph apply, such term shall not include any depository account maintained by such financial institution if each holder of such account is—
 (I)a natural person, and (II)a qualified individual with respect to a foreign country in which such foreign financial institution is licensed to conduct business.
 (ii)Qualified individualFor purposes of this subparagraph, an individual is a qualified individual with respect to any foreign country if such individual would be a qualified individual under section 911(d) if the only foreign country taken into account under such section were such foreign country..
			(b)Effective date
 (1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act. (2)Modification of agreementsAt the request of any foreign financial institution, the Secretary of the Treasury (or the Secretary’s delegate) shall, as promptly as is practicable, modify any agreement which is in effect between the Secretary and such foreign financial institution under section 1471 of the Internal Revenue Code of 1986 to take into account the amendments made by this section.
				3.Exception for certain individuals who live abroad to certain reporting requirements applicable to
			 individuals with foreign financial assets
 (a)In generalSection 6038D of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:
				
					(h)Exception for certain financial accounts of individuals living abroad
 (1)In generalIn the case of a qualified individual with respect to any foreign country, subsection (a) shall not apply to such individual for any taxable year if such individual would not be required to provide any information under such subsection for such taxable year if the qualified foreign accounts in which such individual holds an interest were not taken into account as specified foreign financial assets for purposes of this section.
 (2)Qualified foreign accountFor purposes of this subsection, the term qualified foreign account means, with respect to any qualified individual, any account described in subsection (b)(1) which is maintained by a financial institution which is licensed to conduct business in the foreign country with respect to which such individual is a qualified individual.
 (3)Qualified individualFor purposes of this subsection, an individual is a qualified individual with respect to any foreign country if such individual would be a qualified individual under section 911(d) if the only foreign country taken into account under such section were such foreign country..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			